Citation Nr: 1748217	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for gastroparesis with residuals of cholecystitis-duodenitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for gastroparesis and assigned an initial noncompensable rating, effective June 7, 2011. 

In a January 2013 Decision Review Officer (DRO) decision, the RO combined the disability ratings for gastroparesis and residuals of cholecystitis-duodenitis, and increased the rating to 20 percent, effective June 7, 2011.  Inasmuch as a higher rating is available for gastroparesis with residuals of cholecystitis-duodenitis (hereinafter "gastroparesis"), and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for gastroparesis remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In September 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In March 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the gastroparesis with residuals of cholecystitis-duodenitis has been manifested by mild symptoms with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for gastroparesis with residuals of cholecystitis-duodenitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes (DCs) 7308, 7314 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 20 percent disability rating under 38 C.F.R. § 4.114, DCs 7308, 7314 for his gastroparesis with residuals of cholecystitis-duodenitis.  He seeks a higher initial disability rating.

DC 7308 provides ratings for postgastrectomy syndromes.  Postgastrectomy syndromes that are mild, with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations, are rated 20 percent disabling.  Postgastrectomy syndromes that are moderate, with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss, are rated 40 percent disabling.  Postgastrectomy syndromes that are severe, with associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia, are rated 60 percent disabling.  38 C.F.R. § 4.114. 

Under DC 7314 provides ratings for chronic cholecystitis.  A 10 percent evaluation is assigned for moderate chronic cholecystitis with gall bladder dyspepsia, confirmed by X-ray technique, and with infrequent attacks (not over two or three a year) of gall bladder colic, with or without jaundice.  A maximum 30 percent evaluation is assigned for severe chronic cholecystitis with frequent attacks of gallbladder colic.  38 C.F.R. § 4.114. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his gastroparesis with residuals of cholecystitis-duodenitis.  Here, there is no evidence of moderate symptoms with weight loss and diarrhea, severe symptoms with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia, or severe chronic cholecystitis with frequent attacks of gallbladder colic, to warrant a higher disability rating.  38 C.F.R. § 4.114, DCs 7308, 7314. 

Specifically, the Veteran was afforded a VA examination in June 2011.  The Veteran reported symptoms of constipation and abdominal pain/bloating, but denied symptoms of nausea, weight loss, anemia, or diarrhea.  He was taking medication for the treatment of his condition.  The examiner determined that the Veteran did not suffer from chronic cholecystitis or gallbladder disease.  The Veteran was diagnosed with status post cholecystitis with no residuals and duodenitis with no residuals.  The Veteran's abdominal pain was from the duodenitis.  The Veteran's activities were not curtailed by his duodenitis.  An upper GI was performed, which revealed severe gastroparesis with delayed gastric emptying.  

Another VA examination was obtained in February 2012.  The VA examiner diagnosed the Veteran with gastroparesis.  The Veteran's gastroparesis was managed with diet and not with medications.  The gastroparesis caused the Veteran intermittent nausea with occasional episodes of vomiting (about once every 2-4 months).  The Veteran's weight was stable.  The gastroparesis caused 4 or more recurring episodes of symptoms each year that were not severe and lasted less than one day.  The Veteran experienced transient nausea 4 or more times per year, lasting less than one day.  He had transient vomiting 4 or more times per year.  He did not have incapacitating episodes due to his stomach symptoms.  The Veteran did not have postgastrectomy syndrome.  His gastroparesis with residuals of cholecystitis-duodenitis did not impact his ability to work.

The Veteran was afforded a VA examination for his gastroparesis with residuals of cholecystitis-duodenitis in October 2015.  The VA examiner diagnosed the Veteran with gastroparesis.  The Veteran had been on Prilosec 20 mg. daily for the past 10-12 years.  He indicated that he got abdominal pain, bloating, and indigestion if he did not take the medication.  The examiner found that the Veteran's condition was stable, and that he took Prilosec for acid reflux.  While remarking that the Veteran "gets abd pain and bloating" as part of his medical history, the October 2015 VA examiner responded "no" as to whether the Veteran had any signs or symptoms due to any stomach or duodenum conditions.  The Veteran's stomach condition did not cause incapacitating episodes.  His gastroparesis with residuals of cholecystitis-duodenitis did not impact his ability to work.

At the September 2016 Board hearing, the Veteran testified that his service-connected disability caused indigestion and stomach pain.  See September 2016 BVA Hearing Transcript, page 19.  He had to be on a bland diet and stay away from spicy foods.  Id.  He testified that while taking Prilosec has helped his stomach condition, he still experienced "three episodes a week . . . [of] bad stomach ache."  Id. at 19-20.  He had not experienced any weight loss, diarrhea, nausea, sweating, circulatory disturbance after meals, hyopoglycemic symptoms, malnutrition, or anemia.  Id. at 22-23.  

Based on the Veteran's hearing testimony, the Veteran was afforded another VA examination in June 2017.  At the examination, the Veteran denied vomiting or weight loss and reported only slight nausea.  His only gastrointestinal symptoms was mild bloating and pressure in his epigastrium that occurred 2 or 3 times a week and lasted for 1 to 2 hours; however, some weeks, he would have no symptoms.  The Veteran reported a history of acid reflux and stated that the Prilosec was prescribed for the acid reflux, and not for gastroparesis.  The VA examiner diagnosed the Veteran with diabetic gastroparesis.  The examiner determined that the Veteran had not had any incapacitating episodes of medical conditions requiring physician ordered bed rest over the last 12 months.  The Veteran was well-nourished.  The Veteran did not have any signs or symptoms due to a stomach or duodenum condition.  The Veteran's stomach or duodenum condition did not impact his ability to work.  

Following a physical examination of the Veteran and a review of the claims file, the June 2017 VA examiner found that the severity of the Veteran's diabetic gastroparesis was minimal, in that the Veteran's symptoms were occasional mild transient postprandial bloating in the upper abdomen.  The Veteran did not have symptoms or findings of moderate or severe diabetic gastroparesis.  There was no lay or clinical evidence to suggest that the Veteran's gastroparesis symptoms had worsened or increased in any way.  The examiner reasoned that the Veteran indicated that for over the last year or longer, he did not experience significant nausea or episodes of vomiting, which are the cardinal symptoms associated with gastroparesis.  There had been no weight loss associated with the gastroparesis nor increasing difficulty in glycemic control, which are seen in more severe gastroparesis.  His symptoms have not been at a level of severity that required any specific treatment for the gastroparesis.  His only current symptom was that of occasional mild transient postprandial bloating in the upper abdomen described as a pressure sensation and not pain.  The Veteran categorically denied having "bad stomach aches" over the last year.  The mild upper abdominal bloating sensation abated after one to 2 hours with no specific treatment required.  The frequency of this symptom was approximately 2-3 times a week during only some weeks, and in other weeks, he may not experience this symptom at all.  Although the Veteran did take Prilosec on occasion, the examiner stated that this medication was not prescribed for the Veteran's gastroparesis, but was instead prescribed for his acid reflux (gastroesophageal reflux disease).  The Prilosec has been quite effective in controlling the acid reflux symptoms in the past.  Over the last period of 12 months, the acid reflux has also improved.  The examiner stated that Prilosec is not used in the treatment of gastroparesis in that it has no promotility therapeutic function, but is a medication that reduces gastric acid production and is indicated in patients with significant gastroesophageal reflux disease or peptic ulcer disease.

The treatment records contained in the claims file do not provide evidence contrary to that obtained at the VA examinations.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his gastroparesis with residuals of cholecystitis-duodenitis.  Although a June 2011 upper GI revealed severe gastroparesis with delayed gastric emptying, the Veteran has denied having any of the symptoms associated with severe gastroparesis.  The Veteran denied experiencing weight loss or diarrhea at his VA examinations and at his Board hearing.  He also denied experiencing nausea, sweating, circulatory disturbance after meals, hypoglycemic symptoms, or malnutrition and anemia at his Board hearing.  The June 2011 VA examiner found that the Veteran had no current residuals, and did not have chronic cholecystitis.  The October 2015 and June 0217 VA examiner found that the Veteran did not have signs or symptoms attributable to a stomach or duodenum condition.  The June 2017 VA examiner characterized the service-connected disability as mild/minimal.  Both the October 2015 and June 2017 VA examiners found that the medication Prilosec was for the treatment of the Veteran's non-service-connected disorder (i.e., gastroesophageal reflux disease).  There is no evidence of moderate symptoms with weight loss and diarrhea, severe symptoms with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia, or severe cholecystitis with frequent attacks of gallbladder colic, to warrant a higher disability rating for the service-connected gastroparesis with residuals of cholecystitis-duodenitis.  The Board finds that the service-connected gastroparesis with residuals of cholecystitis-duodenitis is best characterized as mild with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations, which warrants the Veteran's current 20 percent disability rating.  38 C.F.R. § 4.114, DCs 7308, 7314.  

The Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent for the service-connected gastroparesis with residuals of cholecystitis-duodenitis at any time during the appeal period.  The claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The claim of entitlement to an initial disability rating in excess of 20 percent for gastroparesis with residuals of cholecystitis-duodenitis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


